FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HUGO LEONEL CHALY-GARCIA,                   
                Plaintiff-Appellant,
                 v.
                                                   No. 05-35715
UNITED STATES OF AMERICA;
MICHAEL B. MUKASEY, Attorney                        D.C. No.
                                                  CV-04-00582-BR
General of the United States; and
MICHAEL CHERTOFF, Secretary of                       OPINION
the Department of Homeland
Security of the United States,*
              Defendants-Appellees.
                                            
         Appeal from the United States District Court
                  for the District of Oregon
          Anna J. Brown, District Judge, Presiding

                    Argued and Submitted
             September 28, 2007—Portland, Oregon

                     Filed November 29, 2007

       Before: Mary M. Schroeder, Chief Judge, and
  Barry G. Silverman and Susan P. Graber, Circuit Judges.

                     Opinion by Judge Graber




   *Michael B. Mukasey is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, and Michael Chertoff
is substituted for his predecessor, Tom Ridge, as Secretary of the Depart-
ment of Homeland Security, pursuant to Federal Rule of Appellate Proce-
dure 43(c)(2).

                                 15395
15398           CHALY-GARCIA v. UNITED STATES


                         COUNSEL

Stephen W. Manning, Immigrant Law Group LLP, Portland,
Oregon, for the plaintiff-appellant.

Kelly A. Zusman, Assistant United States Attorney, Portland,
Oregon, for the defendants-appellees.


                         OPINION

GRABER, Circuit Judge:

   Plaintiff Hugo Leonel Chaly-Garcia sued Defendants
United States, the Attorney General of the United States, and
the Secretary of Homeland Security of the United States,
seeking relief as a class member under the class action settle-
ment agreement in American Baptist Churches v. Thorn-
burgh, 760 F. Supp. 796 (N.D. Cal. 1991) (“ABC” or “ABC
Agreement”). The district court granted summary judgment to
Defendants, ruling that Plaintiff was not an ABC class mem-
ber. On de novo review, Sotelo v. Gonzales, 430 F.3d 968,
970 (9th Cir. 2005), we reverse and hold that Plaintiff is a
member of the ABC class and is entitled to the benefits of the
ABC Agreement.

   On December 14, 1990, Defendants agreed to settle a class-
action filed by numerous churches, organizations, and indi-
viduals on behalf of more than 300,000 asylum applicants
from El Salvador and Guatemala. The complaint in that case
alleged that Defendants had systematically violated the Refu-
gee Act of 1980, Pub. L. No. 96-212, 94 Stat. 102, in their
                CHALY-GARCIA v. UNITED STATES            15399
processing of Salvadoran and Guatemalan asylum applica-
tions. The settlement of those claims received widespread
publicity. E.g., Katherine Bishop, U.S. Adopts New Policy for
Hearings on Political Asylum for Some Aliens, N.Y. Times,
Dec. 20, 1990, at B18. On January 31, 1991, the district court
approved the settlement and published the ABC Agreement as
part of its order. Am. Baptist Churches, 760 F. Supp. 796.

   The ABC Agreement “impose[d] binding obligations on
the parties and their successors” and “constitute[d] a full and
complete resolution of the issues raised” in the class-action
lawsuit. Id. at 799. The Agreement applied to two classes: “all
Salvadorans in the United States as of September 19, 1990,”
and “all Guatemalans in the United States as of October 1,
1990.” Id.

    Under the Agreement, class members who had not been
convicted of an aggravated felony were eligible for “a de
novo, unappealable asylum adjudication before an Asylum
Officer, including a new interview, under the regulations in
effect on October 1, 1990.” Id. To exercise their rights under
the Agreement, Salvadoran and Guatemalan class members
had different options. Salvadoran class members had to either
(1) “apply for Temporary Protected Status under Section 303
of the Immigration Act of 1990,” or (2) “indicate to the INS
their intent in writing to apply for a de novo asylum adjudica-
tion before an Asylum Officer, or otherwise to receive the
benefits of this agreement, within” a specified period of time.
Id. at 799-800. Guatemalan class members had to “indicate to
the INS in writing their intent to apply for a de novo asylum
adjudication before an Asylum Officer, or otherwise to
receive the benefits of this agreement, within the period of
time commencing July 1, 1991 and ending on December 31,
1991.” Id. at 800. The Agreement included a registration card
as an example, which class members could use to satisfy the
written-intent requirement. Id. at 814. All class members “en-
titled to the benefits” of the Agreement also were eligible for
employment authorization benefits if they “identif[ied] them-
15400           CHALY-GARCIA v. UNITED STATES
selves as class members and . . . s[ought] work authorization
under th[e] agreement.” Id. at 804-05.

   On January 31, 1991, the same day on which the ABC
Agreement was approved by the court, Plaintiff went to an
Immigration and Naturalization Service office in Portland,
Oregon. A native and citizen of Guatemala, Plaintiff had been
in the United States since approximately July of 1987. He
orally informed an immigration officer that he intended to
take advantage of the “new asylum program for the Guatema-
lans,” and he submitted a completed asylum application in
writing.

   Defendants did not schedule, interview, process, or adjudi-
cate Plaintiff’s asylum application for more than 12 years.
During those 12 years, Plaintiff requested employment autho-
rization six times, identifying himself as an ABC class mem-
ber on four of his applications. Defendants approved each of
his six requests, and government case status reports generated
at the conclusion of each authorization period listed his status
as “Special Group: ABC.” Concurrently, Defendants repeat-
edly suspended asylum interviews for ABC class members for
most of the 12-year period, citing concerns over the proper
handling of ABC applications.

   On July 14, 2003, Defendants finally interviewed Plaintiff
in connection with his 1991 asylum application. Defendants
determined that Plaintiff was ineligible for the benefits of the
ABC Agreement because they found no credible evidence that
he had registered for ABC benefits. Plaintiff filed suit in fed-
eral district court, seeking relief under the Agreement. The
district court granted summary judgment to Defendants. The
court agreed with the parties that the ABC Agreement
required a class member to provide written notice of an intent
to receive the benefits of the agreement and ruled that “Plain-
tiff’s asylum application, which did not include any written
statement indicating his desire to opt-in to the ABC settle-
                CHALY-GARCIA v. UNITED STATES             15401
ment, does not satisfy the notice-of-intent requirement of the
ABC Settlement Agreement.” Plaintiff timely appealed.

   [1] “An agreement to settle a legal dispute is a contract and
its enforceability is governed by familiar principles of con-
tract law.” Jeff D. v. Andrus, 899 F.2d 753, 759 (9th Cir.
1990). Contracts with the United States are governed by fed-
eral law. United States v. Seckinger, 397 U.S. 203, 209 & n.12
(1970).

    A written contract must be read as a whole and every
    part interpreted with reference to the whole, with
    preference given to reasonable interpretations. Con-
    tract terms are to be given their ordinary meaning,
    and when the terms of a contract are clear, the intent
    of the parties must be ascertained from the contract
    itself.

Klamath Water Users Protective Ass’n v. Patterson, 204 F.3d
1206, 1210 (9th Cir. 1999), amended, 203 F.3d 1175 (9th Cir.
2000).

   [2] Here, the plain text of the Agreement made class mem-
bership automatic and mandatory for “all Guatemalans in the
United States as of October 1, 1990.” Am. Baptist Churches,
760 F. Supp. at 799 (emphasis added). Defendants do not dis-
pute that Plaintiff satisfies those membership criteria. The
question therefore is not whether Plaintiff is a member of the
ABC class—he is—but whether he exercised his rights under
the ABC Agreement so as to entitle him to the benefits of the
Agreement.

  [3] To exercise his rights as a Guatemalan class member,
Plaintiff had to “indicate to the INS in writing [his] intent to
apply for a de novo asylum adjudication before an Asylum
Officer, or otherwise to receive the benefits of th[e] agree-
ment, within the period of time commencing July 1, 1991 and
ending on December 31, 1991.” Id. at 800. By its terms, the
15402           CHALY-GARCIA v. UNITED STATES
Agreement required a Guatemalan class member to submit to
the INS, within a set time frame, a writing “indicat[ing]” one
of two things: (1) an intent to apply for a de novo asylum
adjudication, or (2) an intent to receive the benefits of the
ABC Agreement. Plaintiff submitted one writing to the INS—
his asylum application. Although Plaintiff submitted the
application before the window opened on July 1, 1991,
Defendants concede that Plaintiff’s premature writing was
timely. Thus, determinative for Plaintiff is whether his asylum
application satisfied one of the two written-intent require-
ments under the Agreement.

   Plaintiff argues that his asylum application indicated an
intent to apply for a de novo asylum adjudication. We dis-
agree. The common definition of “de novo” is “[a]new.”
Black’s Law Dictionary 467 (8th ed. 2004). A request for a
de novo asylum adjudication is a request for an adjudication
“conducted as if [an] original hearing had not taken place.”
See id. at 738 (defining “hearing de novo”). When Plaintiff
applied for asylum in 1991, he had received no prior asylum
adjudication. Not surprisingly, then, nowhere in his applica-
tion does he request an adjudication to be conducted as if an
original one had not taken place. Instead, he sought an initial
asylum adjudication.

   [4] Perhaps recognizing that not all class members would
have received prior adjudications, the ABC Agreement pro-
vided an alternative means by which class members could
exercise their rights—a writing indicating an intent “other-
wise to receive the benefits of this agreement.” Am. Baptist
Churches, 760 F. Supp. at 800. The Agreement states that
“the system of asylum processing ha[d] been significantly
changed by regulations effective October 1, 1990.” Id. at 799.
One of the primary benefits of the ABC Agreement was that
it granted class members an unappealable asylum adjudication
before an asylum officer under the regulations in effect on
October 1, 1990. Id. Plaintiff submitted his asylum applica-
tion on January 31, 1991, after the October 1, 1990, regula-
                   CHALY-GARCIA v. UNITED STATES                     15403
tions had taken effect. Consequently, the application
requested an asylum adjudication before an asylum officer
under those regulations. Plaintiff’s written asylum application,
which demonstrated his membership in the ABC class, thus
requested the benefits of the ABC Agreement and was a writ-
ing that indicated an intent to receive them.

   [5] Defendants argue that Plaintiff did not satisfy the ABC
Agreement requirements because he neither asked for a de
novo asylum adjudication nor explicitly referenced the ABC
Agreement in his asylum application. Defendants’ arguments
are misplaced. Under federal common law, we “presum[e]
that every provision was intended to accomplish some pur-
pose, and that none are deemed superfluous.” Harris v. Epoch
Group, L.C., 357 F.3d 822, 825 (8th Cir. 2004) (internal quo-
tation marks omitted). Were we to interpret the ABC Agree-
ment to require a request for a de novo asylum adjudication,
we would read the entire “benefits” clause out of the Agree-
ment. Similarly, the text of the ABC Agreement requires that
a class member request the benefits of the Agreement;
nowhere does it state that an individual must refer to the
Agreement itself. Mandating an invocation of the ABC
Agreement would delete “the benefits of” from the “benefits”
clause.

   [6] Defendants also argue that Plaintiff failed to submit the
registration card that was included in the ABC Agreement.
However, Defendants concede that the text of the ABC
Agreement allows class members to use any piece of writing
to indicate their intent. Plaintiff could have used the registra-
tion card, but the broad terms of the Agreement did not
require him to do so.1
  1
    Class members from El Salvador could “apply for Temporary Pro-
tected Status under Section 303 of the Immigration Act of 1990” or, like
Guatemalans, could “indicate to the INS their intent in writing” to gain the
benefits of the ABC Agreement. Am. Baptist Churches, 760 F. Supp. at
799. The contrast between applying for a formal status and indicating an
intention in writing suggests that the latter is meant to be broad, open-
ended, and not limited to a particular form of writing.
15404       CHALY-GARCIA v. UNITED STATES
  REVERSED and REMANDED with instructions to enter
summary judgment in favor of Plaintiff.